64 So.3d 205 (2011)
STATE of Louisiana
v.
Loel McNAIR.
No. 2011-KK-1285.
Supreme Court of Louisiana.
June 21, 2011.
Writ granted. Reversed and remanded. Article 1, Section 17(A) of the Louisiana Constitution of 1974 provides that a defendant may waive his right to a trial by jury "but no later than forty-five days prior to the trial date and the waiver shall be irrevocable." The trial judge erred in allowing the defendant to revoke his valid waiver of his right to trial by jury because the waiver can be made by defense counsel in the defendant's presence in open court. State v. Phillips, 365 So.2d 1304 (La.1978); State v. Kahey, 436 So.2d 475 (La.1983). The ruling of the trial court is reversed. The case is remanded to the trial court for further proceedings.
JOHNSON, J., would deny the writ.